Exhibit 10.1

 

MAGELLAN HEALTH, INC.

 

2016 MANAGEMENT INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

REFERENCE NUMBER:  2016-  MARCH 4, 2020 –  [NAME]

 

As of March 4, 2020

SECTION 1.     GRANT OF RESTRICTED STOCK UNITS.

(a)             Restricted Stock Units.  On the terms and conditions set forth
in this Restricted Stock Unit Agreement (the “Agreement”) and each Notice of
Restricted Stock Unit Award referencing this Agreement, Magellan Health, Inc.
(the “Company,” as further defined below) grants to the Grantee referred to on
the signature page hereof the right to receive on the Settlement Date (as
hereinafter defined) the number of shares of Ordinary Common Stock, $0.01 par
value per share, of the Company (“Shares,” as further defined below) equal to
the number of “Stock Units” awarded to the Grantee as set forth in the Notice of
Restricted Stock Unit Award, subject to adjustment thereto on account of any
change that may be made in the Shares as provided by Section 4 below (the “Unit
Shares”).  Each such Notice of Restricted Stock Unit Award, together with this
referenced Agreement, shall be a separate “Restricted Stock Unit” governed by
the terms of this Agreement and any such separate Restricted Stock Unit may be
referred to herein as the “Restricted Stock Unit,” and, as pertinent, any of
multiple Notices of Restricted Stock Unit Award referencing this Agreement may
be referred to herein as the “Restricted Stock Unit Award Notice.”

(b)             2016 Management Incentive Plan and Defined Terms.  The
Restricted Stock Unit Award is granted under and subject to the terms of the
2016  Management Incentive Plan, or a predecessor plan, as amended and
supplemented from time to time (the “Plan”), which is incorporated herein by
this reference.  Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to them in the Plan.

(c)             Scope of this Agreement.  This Agreement shall apply both to the
Restricted Stock Unit and to any Unit Shares acquired upon the settlement of the
Restricted Stock Units.  This Agreement references the terms of the
Non-Competition, Non-Solicitation, and Confidentiality Agreement previously
executed by Grantee and the Company or a Related Employer (as defined in Plan
Section 12(a)(i))  and/or any similar agreement that legally binds Grantee not
to compete with or not to solicit employees or customers of the Company or any
Related Employer and related covenants (any or all of the foregoing being the
“Non-Compete Agreement”).

 

 

 








 

SECTION 2.     VESTING AND SETTLEMENT OF RESTRICTED STOCK UNITS.

(a)             Vesting.  The Restricted Stock Unit shall vest in whole or in
part on the date or dates provided by the Notice of Restricted Stock Unit Award,
provided that Grantee remains in the Service of the Company or a Related
Employer company at such date; it being understood that the Notice of Restricted
Stock Unit Award may provide that the Restricted Stock Unit shall vest upon
termination of Grantee’s Service in such circumstances as are provided in the
Notice of Restricted Stock Unit Award (subject to Section 2(d) below).

(b)             Settlement in Shares.  Subject to following provisions of this
Section 2, the Company shall settle the Restricted Stock Unit, to the extent it
has vested, on the date on which the Restricted Stock Unit has vested (or, if
such date is not a Business Day, the preceding Business Day) by the delivery to
Grantee of the number of Unit Shares equal to the number of Restricted Stock
Units so vested.  The date on which a Restricted Stock Unit is to be settled is
herein referred to as the “Settlement Date.”  Subject to  Section 2(b) below, in
settlement of the Restricted Stock Unit, the Company shall cause to be issued on
the Settlement Date or as soon as practicable thereafter (but not more than five
business days) an appropriate certificate or certificates for the Unit Shares,
registered in the name of the Grantee (or, at the direction of the Grantee, in
the names of such person and his or her spouse as community property or as joint
tenants with right of survivorship or as tenants in the entirety);  provided,
however, that such Unit Shares shall be subject to such restrictions on transfer
or other restrictions as are provided by the Restricted Stock Unit Award Notice
and the certificates so issued may bear a legend reflecting such restrictions
and any restrictions applicable in accordance with Sections 2(g) and 3(c) below.

(c)            Alternative Settlement in Cash.  In lieu of settlement of the
Restricted Stock Unit in Unit Shares, the Committee may in its sole discretion
elect to settle all or a portion of the Restricted Stock Unit by a cash payment
equal to the Fair Market Value as of the Settlement Date of the Unit Shares that
would otherwise have been issued under this Agreement.  Such payment may be made
by good check of the Company issued in accordance with its normal payroll
practices or such other means as are acceptable to the Company

(d)             Withholding Requirements.  The Company may withhold any tax (or
other governmental obligation) the Company is required to withhold as a result
of the grant of the Restricted Stock Unit and/or the issuance of Unit Shares (or
cash in lieu of Unit Shares) in settlement of a Restricted Stock Unit and, as a
condition to the grant of the Restricted Stock Unit or issuance of the Unit
Shares in settlement thereof, the Grantee shall make arrangements satisfactory
to the Company to enable it to satisfy all such withholding requirements.

(e)             Injurious Conduct.

(i)         In the event that the Grantee has engaged in Injurious Conduct (as
defined in Section 2(e)(ii)(A) below)  during Grantee’s Service or during the
Restricted Period  (as defined in Section 2(e)(ii)(B) below) following
termination of Grantee’s Service, then the following forfeitures and related
terms will apply to the Award and the Unit Shares and related benefits
(including Dividend Equivalents and/or





2




 

dividends), as authorized by Plan Section 12 and other applicable provisions of
the Plan:

 

(A)        No Unit Shares shall be issued to Grantee in connection with the
settlement of the Award after such determination (even if the Award is fully
vested) nor shall any other benefit thereafter accrue to the Grantee under this
Agreement (including by reason of the lapse of any restriction on transfer or
other restriction then applicable to Unit Shares that have been issued).

 

(B)         The unsettled Award shall be forfeited and shall terminate and any
Unit Shares subject to any such restrictions shall be forfeited.

 

(C)         As authorized by the Plan (including Sections 12(a) and (b)), any
benefits realized by Grantee as a result of the Award, if the Award vested
during the three-year period prior to the time such Injurious Conduct occurred
(or, if longer than three years,  the period equal to the Restricted Period), 
including benefits resulting from the lapse of any restrictions on Shares issued
as a result thereof and Dividend Equivalents relating to the Award and dividends
relating to the such Shares, shall be forfeited by Grantee and Grantee shall pay
over to the Company any Shares received by Grantee in connection with the Award,
if still owned by Grantee, or the cash value of such Shares (such value to be
measured as of the date of the cash payment by Grantee hereunder), together with
any cash amount received by Grantee as related Award benefits (without discount
or interest; for clarity, taxes previously withheld will be deemed to have been
received by Grantee).

 

(ii)      The forfeitures and related terms of Section 2(e)(i) are subject to
the following:

 

(A)       For purposes of this Agreement, “Injurious Conduct” means an event as
specified in Plan Section 12(a)(i) or a violation by Grantee of any material
provision of Grantee’s Non-Compete  Agreement with the Company or any Related
Company or, if Grantee has no Non-Compete Agreement, an event as specified in
Plan Section 12(a)(ii).

 

(B)       For purposes of this Agreement, the “Restricted Period” means the
length of the period during which Grantee remains bound by non-competition
and/or non-solicitation covenants following termination of Grantee’s Service
under Grantee’s Non-Compete Agreement, except that, if Grantee is not bound by a
Non-Compete Agreement, the Restricted Period will be one year.

 

(C)       The terms of this Section 2 are intended to modify and supersede
certain terms of Plan Section 12, including modifying the definition of
“Injurious Conduct” and modifying the post-termination periods in which
forfeitures may occur and during which (under Plan Section 12(c)) the Committee
shall determine whether Injurious Conduct has occurred and any resulting





3




 

forfeitures, and therefore the terms of this Section 2 control to the extent the
terms differ from Plan Section 12.  The forfeitures or related terms of this
Section 2 may be waived or limited by the terms of any agreement executed by the
Company with the approval of the Committee.

 

(D)       In the case of Section 2(e)(i)(A) and (B), such forfeitures and
related terms will not apply to the Award if the settlement of the Award has
been deferred at the election of the Grantee and if the Award was fully vested
for a period of at least three years or, if longer, a period at least equal to
the Restricted Period before the date such Injurious Conduct occurred; in such
case, the Company is not excused from settling, completing delivery of or
removing any legend restricting the transfer of the Award or Shares and any
related Dividend Equivalent Rights or dividends.

 

(E)       Any forfeitures hereunder, based on the Committee’s determination that
Grantee has engaged in Injurious Conduct during Grantee’s Service or during the
Restricted Period, and the terms of this Section 2 shall not relieve Grantee of
any other liability he or she may have to the Company or a Related Employer as a
result of engaging in the Injurious Conduct, including any right of the Company
or any Related Employer to injunctive or other equitable relief.

 

(f)              Transfer Restrictions On Unit Shares.  Subject to Section 2(d)
above and Sections 2(g) and 3(c) below, unless otherwise provided by the
Restricted Stock Unit Award Notice or another agreement between Grantee and the
Company, upon the acquisition of Unit Shares pursuant to the settlement of a
Restricted Stock Unit Award, Grantee shall be free to dispose of the Unit Shares
so acquired in any manner and at any time.

(g)             Securities Law Restrictions On Issuance of Unit Shares.  Unless
a registration statement under the Securities Act permitting the sale and
delivery of Unit Shares upon settlement of the Restricted Stock Unit Award is in
effect on the Settlement Date, the Company shall not be required to issue Unit
Shares upon such settlement, except as otherwise provided in this
subsection.  The Company shall use its commercially reasonable efforts to
register under the Securities Act sufficient Unit Shares to permit delivery to
Grantee of all Unit Shares that may be acquired by Grantee upon the settlement
of the Restricted Stock Unit Award; provided,  however, that the Company shall
only be so required to register the Unit Shares on Form S-8 under the Securities
Act (or any successor form).  Notwithstanding the foregoing, the Company shall,
if Grantee has given the Company at least 90 days’ notice requesting the Company
to register in accordance with the foregoing provisions of this subsection the
Unit Shares that may then be acquired by Grantee upon settlement of the
Restricted Stock Unit Award and the Company has failed to do so, issue Unit
Shares to Grantee upon settlement of the Restricted Stock Unit Award without
registration thereof under the Securities Act if (i) Grantee represents,
effective on the date of such issuance, in writing in a form acceptable to the
Company (A) that such Unit Shares are being acquired for investment and not with
a present view to distribution, (B) Grantee understands that the Unit Shares
have not been registered under the Securities Act and cannot be sold or
otherwise Transferred unless a registration statement under the Securities Act
is in effect with respect





4




 

thereto or the Company has received an opinion of counsel, satisfactory to it,
to the effect that such registration is not required, (C) that Grantee has,
alone or together with any qualified advisor, such knowledge and experience in
financial and business matters as is necessary to evaluate the risks of an
investment in the Unit Shares, is acquiring the Unit Shares based on an
independent evaluation of the long-term prospects of an investment in the Unit
Shares and has been furnished with such financial and other information
regarding the Company as the Grantee has requested for purposes of making such
evaluation, and (D) Grantee is able to bear the economic risk of an investment
in the Unit Shares subject to such restrictions on Transfer and (ii) if the
Company determines that under the circumstances issuing the Unit Shares pursuant
to such settlement of the Restricted Stock Unit Award is lawful; provided,
 however, that the Company may require, as a condition of such issuance of Unit
Shares, that Grantee execute and deliver to it such other certificates,
agreements and other instruments as in the judgment of the Company, upon advice
of counsel, are necessary or appropriate to assure that the  Unit Shares are
issued to Grantee in accordance with the Securities Act and any other applicable
securities law and may require that any certificates representing Unit Shares so
issued bear any restrictive legend appropriate for such purpose.  In addition,
even if a registration statement under the Securities Act permitting the
delivery of Unit Shares upon settlement of the Restricted Stock Unit Award is in
effect at the Settlement Date, the Company may suspend the issuance of Unit
Shares pursuant to the settlement of all Restricted Stock Unit Awards issued
under the Plan for such period of time as in the judgment of the Company, upon
advice of counsel, is necessary in order for the Company to come into compliance
with all the reporting requirements applicable to the Company pursuant to
Section 13(a) of the Exchange Act or to otherwise avoid in connection with the
issuance of the  Unit Shares under such registration statement a violation of
Sections 10, 11 or 12 of the Securities Act.  If the Company suspends the
issuance of Unit Shares pursuant to the settlement of Restricted Stock Unit
Awards issued under the Plan, the Company shall give prompt written notice
thereof to the Grantee (but the failure of the Company to give such notice shall
not prevent the Company from suspending the issuance of Unit Shares as permitted
hereby) and, at such time as such period of suspension ends, shall give prompt
written notice thereof to Grantee.  Notwithstanding that the Company in
accordance with this subsection may not be able to issue Unit Shares in
settlement of a Restricted Stock Unit, the Company shall not be required to
settle a Restricted Stock Unit in cash, but may do so if it elects in its
discretion to do so, as provided by  Section 2(c) above.

(h)             Special Distribution Rules to Comply with Code Section 409A.  In
the event that any Restricted Stock Units constitute a “deferral of
compensation” under Section 409A of the Internal Revenue Code (the “Code”), the
timing of settlement of such Restricted Stock Units (hereinafter defined as
“409A RSUs”  will be subject to applicable limitations under Code Section 409A
and Section 19(a) of the Plan, including the following restrictions on
settlement:

 

(i)         The “six-month delay rule.” The six-month delay rule will apply to
409A RSUs if these four conditions are met:

a.   The Grantee has a “separation from service” (within the meaning of Treasury
Regulation § 1.409A-1(h));





5




 

b. A distribution of Shares is triggered by the separation from service (but not
due to death);

c.   The Grantee is a “key employee” (as defined in Code Section 416(i) without
regard to paragraph (5) thereof).  The Company will determine status of “key
employees” annually, under administrative procedures applicable to all plans and
arrangements subject to Code Section 409A; and

d. The Company’s stock is publicly traded on an established securities market or
otherwise.

If it applies, the six-month delay rule will delay a distribution in settlement
of 409A RSUs triggered by the Grantee’s separation from service where the
distribution otherwise would be within six months after the separation.

(a)   Any delayed payment shall be made on the date six months after the
Grantee’s separation from service.

(b)   During the six-month delay period, accelerated distribution will be
permitted in the event of the Grantee’s death and for no other reason (including
no acceleration upon a Change in Control), except for the limited exceptions
permitted under the Code Section 409A regulations.

(c)   Any payment that is not triggered by a separation from service, or
triggered by a separation from service but which would be made more than six
months after separation (without applying this six-month delay rule), shall be
unaffected by the six-month delay rule.  Each payment in a series of
installments would be treated as a separate payment for this purpose. If the
terms of a 409A RSU agreement impose this six-month delay rule in circumstances
in which it is not required for compliance with 409A, those terms shall not be
given effect.

(ii)       Change in Control Rule.

a.   If any distribution of 409A RSUs would be triggered by a Change in Control,
such distribution will be made only if, in connection with the Change in
Control, there occurs a change in the ownership of the Company, a change in
effective control of the Company, or a change in the ownership of a substantial
portion of the assets of the Company as defined in Treasury Regulation
§ 1.409A-3(i)(5) (a "409A Change in Control").

b.  In this case, distribution of the 409A RSUs shall occur not later than five
business days after (i) the occurrence of a 409A Change in Control occurring at
the time of or following the Change in Control or (ii) upon occurrence of the
Change in Control occurring within 90 days after the 409A Change in Control, but
only if the occurrence of the Change in





6




 

Control is non-discretionary and objectively determinable at the time of the
409A Change in Control (in this case, the Grantee shall have no influence on
when during such 90-day period the settlement shall occur).

c.   Upon a Change in Control during the six-month delay period, no accelerated
distribution applies (even if the events involve a 409A Change in Control) to a
distribution delayed by application of the six-month delay rule.

(iii)      Separation from Service.

a.   Any distribution in settlement of 409A RSUs that is triggered by a
termination of employment will occur only at such time as the participant has
had a “separation from service” within the meaning of Treasury Regulation
§ 1.409A-1(h), regardless of whether any other event might be viewed as a
termination of employment by the Company for any other purpose.

b.  In particular, if a grantee switches to part-time employment or becomes a
consultant in connection with a termination of employment, whether the event
will be deemed a termination of employment for purposes of 409A RSUs will be
determined in accordance with Treasury Regulation § 1.409A-1(h).

(iv)       Other Restrictions.

a.   The settlement of 409A RSUs may not be accelerated by the Company except to
the extent permitted under Code Section 409A.

b.  Any restriction imposed on RSUs under these 409A Compliance Rules or imposed
on RSUs under the terms of other documents solely to ensure compliance with Code
Section 409A shall not be applied to RSUs that are not 409A RSUs except to the
extent necessary to preserve the status of such RSUs as not 409A RSUs.  If any
mandatory term required for 409A RSUs or non-409A RSUs to avoid tax penalties
under Code Section 409A is not otherwise explicitly provided under this document
or other applicable documents, such term is hereby incorporated by reference and
fully applicable as though set forth at length herein, and

(v)        Any other applicable provisions of Plan Section 19(a) will apply to
such Restricted Stock Units.

 

SECTION 3.     TRANSFER OF RESTRICTED STOCK UNIT AWARD OR UNIT SHARES

(a)             Transfers Generally Prohibited.  Except as otherwise provided by
the Restricted Stock Unit Award Notice or otherwise permitted by the Plan or in
the case of a transfer permitted by Section 3(b) below, the Restricted Stock
Unit Award may be settled only during





7




 

the Grantee’s lifetime and only by the issuance of Unit Shares (or a cash
payment in lieu thereof where permitted by the Restricted Stock Unit Award
Notice) to Grantee.  Except as otherwise provided in Section 3(b) below, the
Restricted Stock Unit Award and the rights and privileges conferred by the
Restricted Stock Unit Award shall not be sold or otherwise Transferred.

(b)             Certain Transfers Permitted.  Notwithstanding the foregoing
provisions of this Section 3, the Restricted Stock Unit Award may be Transferred
(i) in the event of the Grantee’s death, by will or the laws of descent and
distribution or by a written beneficiary designation accepted by the Company,
(ii) by operation of law in connection with a merger, consolidation,
recapitalization, reclassification or exchange of Shares, reorganization or
similar transaction involving the Company and affecting the Shares generally or
(iii) with the approval of the Committee, to a member of Grantee’s family, or a
trust primarily for the benefit of Grantee and/or one or more members of
Grantee’s family, or to a corporation, partnership or other entity primarily for
the benefit of Grantee and/or one or more such family members and/or trusts or
(iv) with the approval of the Committee, in another estate or personal financial
planning transaction; provided,  however, that in any such case the Restricted
Stock Unit Award so Transferred and, upon issuance of Unit Shares in settlement
thereof, the Unit Shares issued to the Transferee shall remain subject in the
hands of the Transferee to the restrictions on Transfer provided hereby and all
other terms hereof, including the terms of Section 2(c) above.  The foregoing
notwithstanding, if RSUs constitute deferrals of compensation for purposes of
Code Section 409A, RSUs and any related right of Grantee shall not be subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Grantee or his or her
beneficiary, except as permitted under Code Section 409A and regulations and
guidance thereunder.

(c)             Fiduciary, Securities Law and Officer Restrictions.  As an
employee, officer and/or director of the Company, Grantee may be subject to
restrictions on his or her ability to sell or otherwise Transfer Unit Shares by
reason of being a fiduciary for the Company or by reason of federal or state
securities laws and/or the policies regarding transactions in securities of the
Company from time to time adopted by the Company and applicable to Grantee in
connection therewith.  Nothing contained herein shall relieve Grantee of any
restriction on sale or other Transfer of Unit Shares provided thereby and any
other restrictions of sale or other Transfer of Unit Shares provided herein
(including in a  Restricted Stock Unit Award Notice or in the Plan) shall be in
addition to and not in lieu of any other restrictions provided thereby.
  Pursuant to the Company’s Equity Ownership Policy currently in effect and as
may be amended from time to time, certain officers of the Company are currently,
or may in the future be, subject to restrictions on sales or transfers of Unit
Shares and other equity rights issued by the Company.  If Grantee is at any time
subject to such Equity Ownership Policy, sale or transfer of Grantees’ Unit
Shares shall be restricted as provided in such Equity Ownership Policy.

SECTION 4.     ADJUSTMENT OF SHARES.

(a)             Adjustment Generally.  If while the Restricted Stock Unit
remains in effect there shall be any change in the outstanding Shares of the
class which are to be issued upon





8




 

settlement of the Restricted Stock Unit, through merger, consolidation,
reorganization, recapitalization, stock dividend, stock split, reverse stock
split, combination of shares, exchange of shares for other securities or other
like change in the outstanding Shares, or any spin-off, split-off, dividend in
kind or other extraordinary dividend or other distribution in respect of such
outstanding Shares or other extraordinary change in the capital structure of the
Company, an adjustment shall be made to the terms of the Restricted Stock Unit
so that the Restricted Stock Unit shall thereafter be ultimately settled,
otherwise on the same terms and conditions as provided by the Restricted Stock
Unit Award Notice, this Agreement and the Plan, for such securities, cash and/or
other property as would have been received in respect of the Shares that would
have been issued upon settlement of the Restricted Stock Unit had the Restricted
Stock Unit been settled in full immediately prior to such change or distribution
(whether or not the Restricted Stock Unit was then fully vested) or, if and to
the extent the Committee determines that so adjusting the consideration to be
received upon settlement of the Restricted Stock Unit, in whole or in part, is
not practicable, the Committee shall equitably modify the consideration to be
received in respect of the settlement of the Restricted Stock Unit or other
pertinent terms and conditions of the Restricted Stock Unit as provided by
Section 4(b) below.  Such an adjustment shall be made successively each time any
such change in the outstanding Shares of the class which may be received upon
settlement of the Restricted Stock Unit or extraordinary distribution in respect
of such outstanding Shares or extraordinary change in the capital structure of
the Company shall occur.

(b)             Modification Of Restricted Stock Unit.  In the event any change
in the outstanding Shares of the class which may be received upon settlement of
the Restricted Stock Unit or extraordinary distribution in respect of such
outstanding Shares or extraordinary change in the capital structure of the
Company described in Section 4(a) above occurs, or in the event of any change in
applicable laws or any change in circumstances which results in or would result
in any substantial dilution or enlargement of the rights granted to, or
available for, Grantee in respect of a Restricted Stock Unit or otherwise as a
participant in the Plan or which otherwise warrants equitable adjustment to the
terms and conditions of the Restricted Stock Unit because such event or
circumstances interferes with the intended operation of the Plan (including the
intended tax consequences of Awards) occurs, then the Committee shall adjust the
number and kind of Unit Shares and/or other securities and/or cash or other
property that may be issued or delivered upon the settlement of the Restricted
Stock Unit and/or adjust the other terms and conditions of the Restricted Stock
Unit as the Committee in its discretion determines to be equitable in order to
prevent dilution or enlargement of the Grantee’s rights in respect of the
Restricted Stock Unit as such existed before such event.  Appropriate
adjustments shall likewise be made by the Committee in other terms and
conditions of the Restricted Stock Unit to reflect equitably such changes in
circumstances, including modifications of performance targets and changes in the
length of performance periods relating to the vesting of the Restricted Stock
Unit or any restrictions on Unit Shares.  Notwithstanding the foregoing, no
adjustment shall be made which is prohibited by Section 13 of the Plan.

(c)             Modifications To Comply With Section 409A.  To the extent
applicable, this Agreement (including any related Notice of Restricted Stock
Award) shall be interpreted in accordance with Code Section 409A and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or





9




 

guidance that may be issued after the date on which a Restricted Stock Unit was
awarded.  Without limiting the authority of the Committee under Section 4(b)
above to make modifications to the Restricted Stock Unit by reason of changes in
law or circumstances that would result in any substantial dilution or
enlargement of the rights granted to, or available for, Grantee in respect of a
Restricted Stock Unit or otherwise as a participant in the Plan or which
otherwise warrants equitable adjustment to the terms and conditions of the
Restricted Stock Unit because such event interferes with the operation of the
Plan, and notwithstanding any provision of this Agreement to the contrary, in
the event that the Committee or an authorized officer of the Company determines
that any amounts will be immediately taxable to the Participant under Section
409A of the Code and related Department of Treasury guidance (or subject the
Grantee to a penalty tax) in connection with the grant or vesting of the
Restricted Stock Unit or any other provision of the Restricted Stock Unit Award
Notice or this Agreement or the Plan, the Company may (a) adopt such amendments
to the Restricted Stock Unit, including amendments to this Agreement (having
prospective or retroactive effect), that the Committee or authorized officer
determines to be necessary or appropriate to preserve the intended tax treatment
of the Restricted Stock Unit and/or (b) take such other actions as the Committee
or authorized officer determines to be necessary or appropriate to comply with
the requirements of Section 409A of the Code and related Department of Treasury
guidance, including such Department of Treasury guidance and other interpretive
materials as may be issued after the date on which such Restricted Stock Unit
was awarded, but only to the extent permitted under Code Section 409A and
regulations and guidance thereunder.                           .

SECTION 5.     MISCELLANEOUS PROVISIONS.

(a)             Rights as a Shareholder.  Neither the Grantee nor the Grantee’s
personal representative or permitted Transferee shall have any rights as a
shareholder with respect to any Unit Shares until the Grantee or his or her
personal representative or permitted Transferee becomes entitled to receive such
Unit Shares pursuant to this Agreement, the Plan and the applicable Restricted
Stock Unit Award Notice, and any such right shall also be subject to Sections
 2(g) and 3(c) above.

(b)             Tenure.  Nothing in the Restricted Stock Unit Award Notice, this
Agreement or in the Plan shall confer upon the Grantee any right to continue in
the Company’s Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company (or any Related
Employer) or of the Grantee, which rights are hereby expressly reserved by each,
to terminate his or her Service at any time and for any reason, with or without
cause.

(c)             Notification.  Any notification required by the terms of this
Agreement shall be given in writing and shall be deemed effective upon personal
delivery to the Treasurer, General Counsel, Secretary or any Assistant Secretary
of the Company or five Business Days upon deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid
addressed to the Company.  A notice shall be addressed to the Company at its
principal executive office, marked to the attention of the Corporate Secretary,
and to the Grantee at the address that he or she most recently provided to the
Company.





10




 

(d)             Entire Agreement.  This Agreement, any related Restricted Stock
Unit Award Notice and the Plan constitute the entire contract between the
parties hereto with regard to the subject matter hereof and supersede any other
agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter hereof.

(e)             Waiver.  No waiver of any breach or condition of this Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition
whether of like or different nature.

(f)              Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Grantee, the Grantee’s personal representatives, heirs,
legatees and other permitted Transferees, assigns and the legal representatives,
heirs and legatees of the Grantee’s estate, whether or not any such person shall
have become a party to this Agreement and have agreed in writing to be joined
herein and be bound by the terms hereof.

(g)             Choice of Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, as such laws
are applied to contracts entered into and performed in such State.

SECTION 6.     DEFINITIONS.

(a)             “Code” shall mean the Internal Revenue Code of 1986, as amended
and as the same may be amended from time to time, and the regulations
promulgated thereunder.

(b)             “Company” shall mean Magellan Health, Inc., a Delaware
corporation, and any successor thereto.

(c)             “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended and as the same may be amended from time to time, and any successor
statute, and the rules and regulations promulgated thereunder.

(d)             “Securities Act” shall mean the Securities Act of 1933, as
amended and as the same may be amended from time to time, and any successor
statute, and the rules and regulations promulgated thereunder.

(e)            “Share” shall mean a share of Ordinary Common Stock, $0.01 par
value per share, of the Company, as the same may generally be exchanged for or
changed into any other share of capital stock or other security of the Company
or any other company in connection with a transaction referred to in Section 4
above (and in the event of any such successive exchange or change, any security
resulting from any such successive exchange or change).

(f)              “Transfer” shall mean, with respect to any Restricted Stock
Unit or any Unit Share, any sale, assignment, transfer, alienation, conveyance,
gift, bequest by will or under intestacy laws, pledge, lien encumbrance or other
disposition, with or without consideration, of all or part of such Restricted
Stock Unit or any Unit Share, or of any beneficial interest therein, now





11




 

or hereafter owned by the Grantee, including by execution, attachments, levy or
similar process.

In consideration of the foregoing and intending to be legally bound hereby, the
Company and the Grantee named below have executed this Agreement as of the date
first above written.

 

MAGELLAN HEALTH, INC.

 

By:

 

Name:  Kenneth J. Fasola

Title:    Chief Executive Officer

 

READ AND ACCEPTED BY GRANTEE:

 

____________________________________

Signature – [Name]

 

____________________________________

Print Name

 

Address of Grantee:

12

